internal_revenue_service national_office technical_advice_memorandum tam-113870-04 cc ita number release date index uil no case-mis no ------------------------------ -------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------------------ ------------------------------ ------------------------- ---------------- ------- ------------------- cp - ------------------------------------------ c - ------------------------------------------------------- d - ------------------------ target a - ------------------------- target b - ------------------ subsidiary a - -------------------------------- subsidiary b - ------------------------------------------------ acquisition subsidiary a - ------------------------------------------ acquisition subsidiary b - ---------------------------- date -------------------------- date ---------------------- date ----------------------- date ------------------- date ------------------ date -------------------------- p ----------------- q ---------------- business x -------------- y ----------------------------------------------------------------- z ------------------------------------------------------- group a ----------------------------------------------------------------- group b ------------------------------------------------------------------------ tam-113870-04 state x ------------- state y ------------ v years ------------- w years ------------- issue are an acquired corporation’s t pre-acquisition transaction costs investment banking legal and accounting fees that were previously capitalized under sec_263 of the internal_revenue_code by t deductible under sec_165 as a result of t’s subsequent state law dissolution where just prior to such dissolution t transfers all of its property to its parent_corporation in a transaction to which sec_332 and sec_337 apply and t’s business and assets continue to be held and operated by the parent_corporation conclusion pre-acquisition transaction costs investment banking legal and accounting fees that were previously capitalized under sec_263 by t do not become deductible under sec_165 as a result of t’s state law dissolution where just prior to such dissolution t transfers all of its property to its parent in a transaction to which sec_332 and sec_337 apply and t’s business and assets continue to be held and operated by its parent facts cp taxpayer is a holding_company and the common parent of a group of in the first transaction under consideration from date to date subsidiary a corporations filing a calendar_year consolidated federal_income_tax return cp is wholly- owned by c and c is wholly-owned by d d is engaged in business x d and its worldwide subsidiaries are leading providers of y a holding_company and a wholly-owned subsidiary of cp formed acquisition subsidiary a and acquired substantially_all of the outstanding common_stock of target a a state x corporation in exchange for cash in a taxable transaction in furtherance of this plan on date acquisition subsidiary a merged with and into target a target a was the surviving corporation in the merger and the separate existence of acquisition subsidiary a ceased as a result of the acquisition target a became a wholly-owned subsidiary of subsidiary a subsidiary a is engaged in the business of providing y target a is engaged in the business of providing y to group a prior to its acquisition by subsidiary a target a was a publicly traded corporation in connection with the acquisition target a incurred financial advisory and investment banking legal and accounting fees for a total of p these costs were capitalized under sec_263 by target a treatment of the acquisition and rendering a fairness opinion with respect to the the financial services were for a valuation analysis an analysis of the accounting on or about date target a transferred all of its assets and liabilities to tam-113870-04 acquisition the legal fees were for structuring the acquisition and drafting acquisition documents the accounting and other services generally included assistance with financial analysis and preparation of documents for securities_and_exchange_commission schedules these capitalized costs were liabilities of target a and were paid_by target a subsidiary a and was formally dissolved under state x law the period between the acquisition of target a stock and the dissolution of target a was approximately v years for federal_income_tax purposes taxpayer claims the transfer of property is a complete_liquidation of target a qualifying under sec_332 and sec_337 after the liquidation of target a subsidiary a adopted target a’s name hereinafter new target a subsequent to the distribution and state law dissolution of target a substantially_all of its operations were conducted by new target a as a result of the state law dissolution of target a cp claimed p as a deduction under sec_165 for the capitalized costs of target a described above in the second transaction under consideration on date subsidiary b a wholly- owned subsidiary of cp acquired all of the outstanding and issued stock of target b in a taxable transaction target b is a state y corporation prior to its acquisition by subsidiary b target b was publicly traded subsidiary b formed a transitory corporation acquisition subsidiary b acquisition subsidiary b acquired the stock of target b and as part of the same transaction acquisition subsidiary b merged with and into target b target b was the surviving corporation in the merger and the separate existence of acquisition subsidiary b ceased as the result of the acquisition target b became a wholly-owned subsidiary of subsidiary b subsidiary b is engaged in business x more particularly it provides z to group b target b is also engaged in business x providing z to group b in connection with the acquisition target b incurred financial advisory and investment banking legal and accounting fees for a total of q these costs were capitalized under sec_263 by target b treatment of the acquisition and rendering a fairness opinion with respect to the acquisition the legal fees were for drafting acquisition documents the accounting services included assistance with respect to actuarial services services in connection with target b’s board_of director meetings information agent fees and preparation of documents to be filed with the federal trade commission these costs were liabilities of target b and were paid_by target b the financial services were for a valuation analysis an analysis of the accounting target a’s transfer of all of its assets to subsidiary a did not qualify as a state law merger tam-113870-04 on date target b transferred all of its assets and liabilities to subsidiary b and was dissolved under state y law2 the period between subsidiary b’s acquisition of all of target b’s stock and target b’s dissolution was approximately w years for federal_income_tax purposes taxpayer claims the transfer of property is a complete_liquidation of target b qualifying under sec_332 and sec_337 operations of target b were conducted by subsidiary b as a result of the state law dissolution of target b cp claimed q as a deduction under sec_165 for capitalized costs of target b described above subsequent to the state law dissolution of target b substantially_all of the former law and analysis sec_165 states that there shall be allowed as a deduction any loss sec_1_165-1 states that to be allowable as a deduction under section similarly sec_1_165-1 regarding the year of deduction states a loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 states that for purposes of subsection a the basis for determining the amount of the deduction or any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property a a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss shall be allowed as a deduction under sec_165 only for the taxable_year in which the loss is sustained for this purpose a loss shall be treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year taxpayer could deduct the cost of acquiring and developing creative property as a loss under sec_165 under certain circumstances the ruling recognized that the taxpayer may claim a deduction under sec_165 either for abandonment or worthlessness of the property however in either case the requirements of sec_1 b and d must be satisfied the ruling states sec_165 losses have been referred to as abandonment losses to reflect that some act is required which evidences an intent to discard or discontinue use permanently revrul_2004_58 citing 914_f2d_396 3d cir the ruling notes that a deduction is not allowable if a taxpayer intends to hold and preserve property for possible future use or to realize potential future value from the property revrul_2004_58 citing aj indus inc v united st503_f2d_660 9th cir the identifiable_event required by sec_1_165-1 and d must be target b’s transfer of all of its assets to subsidiary b did not qualify as a state law merger in revrul_2004_58 2004_24_irb_1043 the service considered whether a no case directly addresses whether a state law dissolution of the corporate entity tam-113870-04 observable to outsiders and constitute ‘some step which irrevocably cuts ties to the asset’ revrul_2004_58 courts have permitted a deduction under sec_165 on the grounds of worthlessness 935_f2d_703 reh’g denied 950_f2d_209 5th cir 77_tc_992 revrul_2004_58 confirms that a deduction for worthlessness under sec_165 is allowable only if there is a closed and completed transaction fixed by identifiable events establishing that the property is worthless in the taxable_year the deduction is claimed citing sec_1_165-1 and d taxpayer argues that the previously capitalized expenditures are deductible as a loss under sec_165 upon dissolution of the state law legal entity the examining agent disallowed the deduction on the grounds that the dissolution of the state law legal entity does not represent an identifiable_event establishing a loss under sec_165 because the expenditures continue to provide a benefit to taxpayer for the reasons set forth below we conclude that a loss under sec_165 for the previously capitalized expenditures is not permitted in this instance on dissolution of the state law legal entity permits a sec_165 deduction of previously capitalized investment banking legal accounting and other expenditures incurred by a target_corporation in order to facilitate the acquisition of its stock however both taxpayer and the examining agent rely upon inferences drawn from 503_us_79 to support their positions in indopco the supreme court determined that investment banking legal and other expenses_incurred in a partially taxable transaction by the acquired_corporation were required to be capitalized the expenses at issue in indopco are similar to the expenses at issue in this case factual similarities include that the target corporations in both indopco and this case were publicly held corporations the acquiring corporations operated in similar industries to the acquired_corporation and the acquiring corporations were part of a large multi-national group taxpayer and the examining agent agree that the previously capitalized expenditures in this case were properly capitalized by each of the target corporations up to the time of the dissolution of each of the target corporations in each case the target corporation’s pre-acquisition expenditures were essentially identical to the expenditures required to be capitalized in indopco and legal fees to facilitate the acquisition of its stock the tax_court and the third circuit determined that such expenses must be capitalized because long-term benefits accrued to the acquired_corporation from the acquisition both unilever’s enormous resources and the possibility of synergy arising from the transaction served the long- term betterment of national starch 918_f2d_426 3rd cir national starch argued that the in indopco a target_corporation national starch incurred investment banking the court first discussed what it termed resource related benefits it noted that tam-113870-04 expenses were deductible because they did not create a separate and distinct asset citing lincoln savings v 403_us_345 the court rejected the argument that lincoln savings created an exclusive test for identifying a capital_expenditure requiring creation or enhancement of an asset the court determined that national starch had failed to demonstrate that the expenditures incurred were deductible as ordinary and necessary business_expenses indopco pincite it also found that the lower courts’ findings that the transaction produced significant benefits to national starch that extended beyond the tax_year in question are amply supported by the record indopco pincite national starch as the acquired_corporation would benefit from the availability of the acquirer’s resources and from synergy that may exist with the acquiring_corporation the court then discussed the benefits obtained by the acquired_corporation through its transformation from a publicly held freestanding corporation into a wholly owned subsidiary for example by reducing its number of shareholders shareholder-relations expenses and the total number of preferred and common shares indopco pincite finally the court notes that the rationale behind cases that require capitalization of professional expenditures involved in changing corporate structure applies equally to the professional charges at issue in this case indopco pincite citing a number of those cases taxpayer here argues that the indopco opinion controls the tax treatment of the costs at issue taxpayer first argues that indopco supports the idea that the costs are required to be capitalized because they effect a change in the corporate entity similar to organization and reorganization expenses therefore taxpayer argues that the costs should be viewed as solely allocable to the corporate charter or the state law legal entity taxpayer claims that the issue in indopco was how to account for costs that were not associated with any particular asset and taxpayer therefore asserts the costs must instead be associated with the corporate charter the taxpayer argues that the costs should not be associated with the corporation’s operations or business_assets in addition taxpayer referencing the paragraph of indopco that discusses corporate restructuring expenses argues that indopco supports allocation of the expenditures to the corporate charter because the court treats the expenses as reorganization expenses the costs solely to the state law legal entity while the court does not associate a target’s acquisition costs with any particular asset tangible or intangible it does not follow that the costs must therefore be associated with the corporate charter on the contrary the opinion stands for the proposition that if an expenditure gives rise to a significant future benefit it is capitalizable transaction including synergy and resource benefits the court’s opinion focuses on we reject taxpayer’s suggestion that indopco supports or requires allocation of indopco bases the requirement of capitalization on benefits resulting from the in addition the supreme court discussion of the lower courts’ findings on the tam-113870-04 the future_benefits that result from the expenditures benefits that do not relate solely to the corporate charter the opinion contains a substantial discussion of synergy and resource benefits indopco pincite taxpayer suggests that indopco’s discussion of resource and synergy benefits should be disregarded and be viewed as irrelevant to the court’s determination that the expenses should be capitalized taxpayer’s position would essentially make this discussion unnecessary benefits of the transaction supports our position the court states the lower courts’ findings that the transaction produced significant benefits to national starch that extended beyond the tax_year in question are amply supported by the record indopco pincite the third circuit opinion in particular explicitly rejected resting its determination that the expenditures had to be capitalized merely on change in corporate structure without regard to other synergy and resource benefits we would not infer that the court had adopted a position that was explicitly rejected the by the third circuit in the absence of any discussion regarding the third circuit’s rationale of the claim doctrine discussed in u s v gilmore 372_us_39 is applicable in evaluating the benefits relating to the expenditures taxpayer argues that the benefits of the specific expenditure should govern the determination and not the benefit of the transaction as a whole for example the investment banking expenditure resulted in valuing the stock for purposes of a fairness opinion that stock valuation they assert has no benefit after the acquisition is completed other than the altered capital structure of the acquired_corporation also in applying the origin of the claim doctrine taxpayer suggests a comparison between the acquired corporation’s costs and the acquiring_corporation costs the acquiring corporation’s costs are added to the basis of the acquired corporation’s stock and are not allocable to an intangible asset or future benefit associated with the synergy of the transaction taxpayer suggests that if the acquiring corporation’s costs are not associated with the synergy of the transaction it is not appropriate to associate the acquired corporation’s costs with the synergy of the transaction taxpayer argues that in determining the benefits of the expenditures the origin 3the court stated as an additional reason for nondeductibility the commissioner proposes that we adopt the rule that a ny transaction in which a corporate taxpayer is transformed from a publicly-held corporation to a one-shareholder corporation involves an effective change in the taxpayer’s corporate structure that will benefit future operations and therefore expenses_incurred with respect to such an ownership shift are capital expenditures there is some plausibility in the commissioner’s argument that the elimination of the risk of proxy fights and shareholders’ derivative suits as well as of the costs of annual filings with the sec and the solicitation of proxies are long-term benefits arising from the radical change in the corporate enterprise which will last for the indefinite future however we need not decide whether to accept the absolute rule sought by the commissioner in this case more than a mere change in corporate ownership was effected because the transaction entailed the affiliation of national starch with unilever which as we have held above sufficed to create the requisite long-term benefit we will leave for another case consideration whether the benefits of restructuring ownership alone would be sufficient to require capitalization of the fees pertinent thereto we disagree with taxpayer that the origin of the claim doctrine supports tam-113870-04 allocation of the expenditures to the corporate charter in indopco the court indicates that it is the transaction as a whole that created the benefit the transaction produced significant benefits to national starch that extended beyond the tax_year in question indopco pincite taxpayer’s argument is similar to an argument rejected by the tax_court and not subsequently raised by the third circuit or supreme court ie that the expenditures should be deductible because the dominant aspect of its expenditures was the fiduciary duty its directors owed to its shareholders rather the tax_court found that the dominant aspect was the transfer of petitioner’s stock for the benefit of petitioner and its shareholders 93_tc_67 similarly we reject taxpayer’s suggestion that because an acquiring corporation’s acquisition related expenses are allocable to the stock acquired and not to future synergy benefits the similar expenses paid_by the target_corporation costs cannot be viewed as allocable to future synergy benefits case law is clear that expenditures incurred in connection with the purchase of an asset are allocable to the assets 397_us_572 such a result should not prevent expenditures_for future synergy benefits from being capitalized when no tangible asset is created by the expenditures nor should such result require that these costs be capitalized to a corporate charter as taxpayer implies discuss recovery_of_capital costs to support their argument that the capitalized costs may be deducted on dissolution of the corporate charter the court states while business_expenses are currently deductible a capital_expenditure usually is amortized and depreciated over the life of the relevant asset or where no specific asset or useful_life can be ascertained is deducted upon dissolution of the enterprise indopco pincite taxpayer apparently believes that the costs benefited only the corporate charter or the state law legal entity as it asserts that the phrase dissolution of the enterprise refers to a dissolution of the state law legal entity in addition taxpayer relies upon the court’s reference to certain corporate_reorganization expenditures having a benefit for the duration of its existence indopco pincite to support its claim that the expenditures may be deducted on dissolution of the state law legal entity solely to the corporate charter we also reject its conclusion that the court’s discussion of the dissolution of the enterprise refers to a dissolution of the corporate charter since we view the benefits requiring capitalization as including resource and synergy benefits we cannot conclude that a dissolution of the charter terminates such benefits such benefits are not necessarily affected by a state law dissolution of a subsidiary’s rejecting as we do taxpayer’s argument that the expenditures are allocable in addition taxpayer relies on certain portions of the indopco opinion that the court stated courts more frequently have characterized an expenditure as capital in nature because the purpose for which the expenditure is made has to do with the corporation’s operations and betterment sometimes with a continuing capital_asset for the duration of its existence or for the indefinite future or for a times somewhat longer than the current taxable_year the rationale behind these decisions applies equally to the professional charges at issue in this case indopco pincite citations omitted tam-113870-04 corporate shell where the subsidiary transfers its business enterprises to its parent who continues those enterprises the resource and synergy benefits between the acquired company’s business_enterprise and the acquiring corporation’s business_enterprise continue to exist while we do not dispute that certain corporate organization and reorganization expenses may give rise to a benefit for the duration of the corporation’s existence and are appropriately deducted on its dissolution we believe that the determination of whether dissolution is an appropriate time to deduct the expenditures depends upon a determination of whether the benefits relating to that expenditure terminate upon the state law dissolution of the corporation therefore we decline to accept taxpayer’s argument that the court’s reference to a dissolution of the enterprise refers to a dissolution of the state law legal entity when that dissolution involves the acquired corporation’s transfer of its entire business operation to its parent in the context of a sec_332 liquidation instead we would interpret the phrase dissolution of the enterprise to also encompass the discontinuation of the acquired corporation’s operations and activities as being the more consistent point in time at which the benefits identified by the court as arising from these expenditures cease to exist further this meaning and application of the term enterprise is consistent with common usage according to black’s law dictionary an enterprise is a business venture or undertaking black’s law dictionary 6th ed the existence of and benefits arising from a venture or enterprise are not dependent on the existence of a separate corporate legal entity we find taxpayer’s position that there is a dissolution of the business enterprises of target a and target b as a result of their state law dissolutions incompatible with the federal tax treatment of liquidations to which sec_332 and sec_337 apply in a sec_332 liquidation the subsidiary’s tax_attributes are carried over to and survive in the parent_corporation for the purpose of determining whether a parent_corporation may distribute a business_enterprise of its subsidiary in partial_liquidation the parent is treated as if it conducted the subsidiary’s business for the entire time it was conducted by the subsidiary see revrul_75_223 1975_2_cb_109 and revrul_77_376 1977_2_cb_107 a subsidiary’s 5-year business_enterprise is attributed to its parent for purposes of former sec_346 determination of partial_liquidation where the subsidiary liquidates into the parent even where the subsidiary sells its 5-year business prior to the liquidation accordingly to the extent that target a liquidated into subsidiary a under sec_332 subsidiary a succeeded to target a’s tax_attributes and business_enterprise likewise subsidiary b succeeded to target b’s tax_attributes and business_enterprise the policies of revrul_75_223 and revrul_77_376 weigh heavily in favor of concluding that a state law dissolution of a corporate charter does not equate to a dissolution of the business_enterprise taxpayer concedes its position that a dissolution of the corporate enterprise refers solely to a state law dissolution of the corporate charter should not apply in all situations specifically taxpayer concedes that its position is inappropriate where the state law dissolution takes place in the context of a sec_368 reorganization f reorganization for example acqco acquires all the stock of oldco a state tam-113870-04 corporation and oldco properly capitalized costs incurred in the acquisition of its stock in an unrelated transaction oldco transfers all of its assets and liabilities to newco in exchange for newco stock oldco transfers the newco stock to its shareholder and then dissolves under state law in a transaction qualifying under sec_368 taxpayer believes oldco’s dissolution should not result in its taking a loss for its previously capitalized stock acquisition costs because for federal tax purposes oldco and newco are treated as the same corporation however taxpayer contends a state law dissolution in the context of any other sec_381 transaction including a sec_332 transaction should trigger the deduction of previously capitalized costs taxpayer’s stated reason for distinguishing between f reorganizations and other sec_381 transactions is that f reorganizations receive special treatment under sec_381 with regard to net_operating_loss nol carrybacks and the closing of the tax_year we agree with taxpayer’s conclusion that previously capitalized reorganization costs should not be recovered at the time of an f reorganization we also conclude however that a state law dissolution that occurs in the context of a sec_332 transaction does not trigger the deduction of previously capitalized costs where the acquiring_corporation succeeds to the target corporation’s business and tax_attributes as is the case here as pointed out by taxpayer the two primary characteristics that generally distinguish an f reorganization from other sec_381 transactions are nols acquired in an f reorganization may be carried back as well as forward and the target corporation’s tax_year does not close between taxpayer’s sec_332 transaction and an f reorganization nols are calculated for the group on a consolidated basis consolidated_net_operating_loss hereinafter cnol sec_1_1502-21 and sec_1_1502-21t sec_1_1502-21 governs the extent to which losses that are taken into account in determining the cnol for a taxable_year may be carried to other taxable years whether consolidated or separate as a general matter a loss incurred by one member of the group may offset the income of another member of the group moreover a cnol may be carried back to offset the group’s consolidated income with respect to nol carrybacks in the instant case there is little difference in the case of a reorganization qualifying under sec_368 whether or not such reorganization also qualifies under any other provision of sec_368 the acquiring_corporation shall be treated for purposes of sec_381 just as the transferor_corporation would have been treated if there had been no reorganization thus the taxable_year of the transferor_corporation shall not end on the date of transfer merely because of the transfer a net_operating_loss of the acquiring_corporation for any taxable_year ending after the date of transfer shall be carried back in accordance with sec_172 in computing the taxable_income of the transferor_corporation for a taxable_year ending before the date of transfer and the tax_attributes of the transferor_corporation enumerated in sec_381 shall be taken into account by the acquiring as if there had been no reorganization sec_1_381_b_-1 sec_1_1502-21 is generally applicable to tax years for which the due_date without extensions of the consolidated_return is after date former sec_1_1502-21t applies to consolidated_return years beginning on or after date for example x is the common parent of a consolidated_group of corporations y tam-113870-04 and z are x’s wholly-owned subsidiaries in year the group has taxable_income that is solely attributable to y in year y liquidates into x in a transaction to which sec_332 and sec_337 apply and the group has a net_loss attributable to x such loss may be carried back to offset the group’s income in year even though such income was attributable to y under the facts at issue target a and target b each liquidated into its respective parent as a general matter the cnols of the post-liquidation cp consolidated_group could have similarly been carried back to offset income that target a and or target b earned as members of the cp group prior to their liquidations moreover the consolidated regulations have a special rule for intragroup sec_381 transactions with respect to short taxable years if a corporation that does not join in the filing of a consolidated_return engages in a sec_381 transaction the transaction may give rise to a short taxable_year and this short_year is usually considered a full year in determining the number of years remaining in a loss carryover sec_1_381_c_1_-1 the cnol regulations provide an exception to this rule for certain intragroup reorganizations if during a consolidated_return_year a member of the group transfers its assets to another corporation that is a member of the group immediately after the transaction and sec_381 applies the transaction does not cause the target or distributing_corporation to have a short taxable_year within the consolidated_return_year of the group in which the transaction occurred that is counted as a separate year for purposes of determining the years to which a net_operating_loss may be carried sec_1_1502-21 word dissolution in the context of the phrase dissolution of the enterprise with a state law dissolution does not withstand scrutiny in the context of an f reorganization where for federal_income_tax purposes the state law event is not determinative as noted taxpayer agrees with this result thus we find taxpayer’s dependence on state law equally unpersuasive in the context of a sec_332 transaction where for federal tax purposes the acquiring_corporation succeeds to the target’s property and tax_attributes and the state law event is not determinative see sec_1_332-2 taxpayer cites various other court decisions in support of its position that target a and target b may each deduct costs relating to each company’s original acquisition under sec_165 at the time of each company’s sec_332 liquidation taxpayer cites 278_f2d_946 ct_cl and wayne coal mining co inc v commissioner 12_tcm_345 for the proposition that when a reorganized corporation ceases to exist the benefits that are associated with the organization come to an end without regard to whether the business continues following a dissolution however we find these decisions inapposite to the present case in koppers co inc and wayne coal mining co inc corporations paid fees to the state of pennsylvania for the privilege of engaging in certain activities the corporations subsequently liquidated in sec_332 liquidations and the parent taxpayer’s dependence on state law equating the indopco court’s use of the taxpayer also cites decisions relating to the capitalization and recovery_of tam-113870-04 corporations were then required to pay the fees again to continue these activities with no credit being allowed for the previous fees paid_by the former subsidiaries such an expenditure is distinguishable from the reorganization expenditures at issue here the benefits relating to the liquidated corporations’ pennsylvania licenses were clearly terminated when the corporations were liquidated and it was therefore appropriate to deduct the loss at that time that the benefit terminated is evident because the parent corporations were required to pay the fee again for the same privilege in the present case the resource and synergy benefits relating to the acquisitions continue without regard to the liquidations of the subsidiaries corporate organization expenditures including 16_bta_409 32_bta_39 bryant heater co v commissioner f 2d 6th cir and 41_tc_646 these cases permit a corporation to deduct organizational_expenditures in the event of a liquidation including a sec_332 liquidation however the benefits created by organizational_expenditures are different than the benefits created by the type of reorganizational expenditures at issue here the benefits of organizational_expenditures relate to formation of the corporate shell and include limited_liability and a separate_entity in which to conduct business benefits of reorganizational expenditures may enhance the original benefits associated with the corporation’s original organization as noted by taxpayer but they also create benefits relating to the synergies and combined resources of the two corporations which are not present in organizational_expenditures alone the resource and synergy benefits were noted in indopco as significant benefits that supported the capitalization of the expenditures case specifically noting resource synergy and corporate structural benefits corporate acquisitions of the type described in indopco and this case generally may be expected to provide benefits such as combined financial resources cross-utilization of operating_assets complementary product or service lines economies of scale decreased shareholder expenses and reduction in competition while the issue in indopco related solely to the requirement to capitalize the expenditures the principles discussed in indopco as well as general principles relating to tax_accounting and capitalization of expenditures such as matching of expenses and income indicate that the expenditures should remain capitalized until the dissolution of the enterprise therefore in determining whether the dissolution of the corporate charter and sec_332 liquidation of target a and target b is an appropriate time to deduct the expenses we should determine if the benefits arising from the previously capitalized expenses continue or are terminated the resource related and synergy benefits noted by the court are not terminated by the dissolution of the state law entities of target a and target b under sec_165 a deduction is not allowable if a taxpayer intends to hold and preserve property for in indopco the court emphasized certain benefits that are also present in this tam-113870-04 possible future use or to realize potential future value from the property revrul_2004_48 2004_24_irb_1043 quoting aj indus inc v united st503_f2d_660 9th cir the identifiable_event required by sec_1_165-1 and d constitute ‘some step which irrevocably cuts ties to the asset’ revrul_2004_48 quoting 267_f3d_510 6th cir quoting 945_f2d_224 7th cir indopco states that a deduction is a matter of legislative grace and the burden of showing the right to the deduction is on taxpayer indopco pincite taxpayer here has not demonstrated that the dissolution of the corporate structure is the identifiable_event that determines that the future_benefits of its capitalized expenditures have been terminated the dissolution of the corporate charter is not an appropriate identifiable_event under sec_165 because the dissolution does not terminate the potential future value of the benefits created by the capitalized expenditures since these continuing resource related benefits are significant it is not appropriate to permit taxpayer to deduct the capitalized reorganization expenses as a loss under sec_165 at the time of the dissolution of the corporate charters of target a and target b under sec_332 and sec_337 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
